The following cases have been referred to mediation pursuant to S.CtPrac.R. XIV(6):
Cuyahoga App. No. 76666. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellant’s motion to refer case to master commissioner for settlement conference pursuant to S.Ct.Prac.R. XIV(6)(A),
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the parties shall comply with the Rules of Practice including S.CtPrac.R. XIV(6)(C).